The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/20 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based on Alice v. CLS Corp (US 2014) and the new 2019 Guidelines, representative claim 1 are analyzed to determine whether the subject matter is directed to a judicial exception.
Step 1: Is the claim directed to a process, machine, manufacture, or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? 
The claimed steps describe a process in which when customer is recognized as either entering or exiting a facility, as indicated by received data item such as customer id or account and received location, such that 

when the customer is not presently associated with the facility, then automatically associate the customer as being at the facility and provide information associated with a product if determined that the customer having an interest by viewing it.
The above claimed process is directed to a concept of obtaining location information of a customer to provide advertising or product information.  In this case, under its broadest reasonable interpretation, it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computing device”, “network”, and “mobile device”, nothing in the claim element precludes the step from practically being performed in the mind.  For instance, but for the “computing device”, “network”, and “mobile device”, the process can be done by a person observing a customer entering or leaving a facility to determine if the customer is interested in a product and provide a coupon or brochure regarding the interested product to the customer.   If a limitation covers its performance in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  
The above claimed process also falls in the category of “Certain Methods of Organizing Human Activity”, which includes commercial interaction because the claimed invention is directed to a scheme that interactively communicates location-based advertisement and product information. See 2019 SME October Update.  
Step 2A - Prong 2: Integrated into a Practical Application?
No.  The computing device is recited to perform generic processor functions of receiving unique customer data and location id and transmitting generating dataset.  The claims also recite that a location id is sensed and provided by a computing device associated with the customer account.  This is also a routine function of a generic computer.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
According to the new 2019 Guidelines, conventional and routine computer operations do not necessarily unpatentable.  However, there is at least a requirement that the claims must recite a practical application that at least includes: improvement of computer/technology, use of particular machine, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Here, the claims do not meet the requirement.  The use of the computer elements in the claims is akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f)
The claims recite the location identifier associated with the product be sensed and provided from the mobile device, such that product information may be transmitted to the mobile device.  However, these limitations are well-understood and conventional in the field as evidenced in Shanmugam (US 20150348146) and Fitzpatrick (US 20110264527).  These limitations cannot be considered to be improving the functioning of a computer or improving a technology.  Thus, they cannot impose a meaningful limit on the judicial exception therefore no practical application is present.
The claims are directed to the abstract idea.
Step 2B. Does the Claim as a Whole Amount to Significantly More than the Judicial Exception?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than Intellectual Ventures (FC 2015, a newspaper could send the user a location-specific advertisement insert does not confer patent eligibility), MacroPoint (abstract idea of tracking freight, including monitoring, locating, and communicating regarding the location of the freight), and Rothchild (E. Texas DC, 2016, “abstract idea of retrieving an address from another location”). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  See Mayo v. Promotheus (US 2012). More recently in Bridge and Post (FC 2019), the Federal Circuit 
Adding the words “apply it” or the mere introduction of a computer used to implement the abstract idea is insufficient to make the claims less abstract (Id., at 1292). The claim further recites a network. The network limitations are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment and, so do not add significantly more.
Taken individually, each of these claim elements describes conventional computer functions.  The claim elements describe sending data, retrieving data electronically, and comparing two pieces of data to see if they are the same. As in Alice, "each step does no more than require a generic computer to perform generic computer functions." 134 S.Ct. at 2360. 
Considered as an ordered combination, the claim elements do not add anything inventive to the abstract concept underlying them. They simply instruct a generic computer or computers to send data associated with received account and location identifiers to another computer. The claim is not patent eligible (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 20150193794) 
Douglas teaches 
1. A method comprising: 
receiving, on a computing device (see system 101, Fig. 1), a data item unique to a customer account and a location identifier (Douglas, par. 17, 59, 61);
when the location identifier is a location associated with a facility entrance and exit area, automatically determining, on the computing device, whether the customer account is presently associated with the facility in stored data (Douglas, par. 19, 61);
when the customer account is presently associated with the facility in stored data, automatically:
disassociating the customer account from the facility in the stored data (Douglas, par. 63: customer is detected to have left therefore the account is disassociated from the stored data);
generating a dataset including departure data (Douglas, par. 66); and
transmitting the generated dataset including the departure data from the computing device to a network destination defined at least in part within the stored data of the customer account (Douglas, par. 66); and
when the customer account is not presently associated with the facility in stored data, automatically:
associating the customer account with the facility in the stored data indicating a mobile device (106) associated with the customer account is present at the facility (Douglas, par. 61);
receiving a location identifier, sensed and provided automatically from the mobile device associated with the customer account, associated with a particular product and the data item unique to the customer account thereby indicating the customer is viewing the particular product (Douglas, par. 24-27, 33, 40, 61-63, 28-29: when scanning an item; the mobile 106 also broadcasts its location which is received by trigger processor 102 and merchant 107; Douglas is unclear with respect to the mobile provides the product’s location; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mobile’s location may be used as the product’s location since it is scanned by the mobile in close proximity); and 
upon receipt of the location identifier associated with the mobile device associated with the customer account, retrieving and transmitting data with regard to the Douglas, par. 24-27, 33, 40, 61-63, 28-29).
2.1, wherein: the network destination defined at least in part within the stored data of the customer account includes an address of the mobile device to which a message can be sent; and the transmitting includes transmitting a message to the mobile device based on the generated dataset (Douglas, par. 19, 23, 33, 68)
3.1, wherein when the customer account is not presently associated with the facility, the method further includes generating a dataset including welcome data (Douglas, paragraph 26, 61). 16 Docket No. 14-1854 
4.3, wherein: generating the dataset including welcome data includes: retrieving welcome data based on at least one of an identifier of the facility, an identifier of the customer account, a current date, a current time, and at least one data item of the customer account; and the welcome data includes at least one of: promotional data retrieved with regard to the facility; a retrieved customer account balance; a coupon; a welcome message; a link to connect with a facility employee; and a facility map (Douglas, par. 26, 34, 63).
5.1, wherein: generating the dataset including the departure data includes: retrieving departure data based on at least one of an identifier of the facility, an identifier of the customer account, a current date, a current time, customer account activity performed while present at the facility, and at least one data item of the customer account; and the departure data includes at least one of: a thank you message; a transaction summary of transaction activity performed while present at the facility; a survey; a link to a survey; a link to connect with a facility employee; promotional data retrieved with regard to the facility; a retrieved customer account balance; and a coupon (Douglas, par. 25, 63-66)17 Docket No. 14-1854
6.1, wherein the location identifier is an identifier of a wireless transceiver device deployed at the facility and registered in configuration data of a system performing the method in association with an entrance to the facility (Douglas, paragraphs 22, 26, 33-34)
Douglas, paragraphs 22, 26, 33-34). 
9.7, wherein receiving the data item unique to the customer account and the location identifier includes receiving, from the beacon device, a wireless device identifier of the mobile device, the wireless device identifier stored in association with the customer account (Douglas, paragraphs 22-23, 33)  
10.1, further comprising: storing customer account data in a database, the data of each customer account including: a customer account identifier; an address of the network destination to which messages regarding the customer account are to be transmitted; and a record of completed transactions (Douglas, paragraph 22-23, 27). 
11.10, wherein the data of each customer account further includes a unique identifier of a wireless transceiver device of a mobile device (Douglas, paragraph 22-23, 27)18 Docket No. 14-1854 
12.10, wherein: 
associating the customer account with the facility in the stored data includes writing a data record including the customer account identifier to a dataset associated with the facility and a first time element representative of at least one of a date and time of the associating (Douglas, par. 25, 33-34, 62); and
disassociating the customer account from the facility in the stored data includes writing to the data record of the respective customer account identifier, a second time element representative of at least one of a date and time of the disassociating (Douglas, par. 25, 33-34, 62).
Re claims 17, 19-20, see discussion regarding claims above.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 20150193794) in view of Shanmugam (US 20150348146)
Douglas is silent to wherein receiving the data item unique to the customer account and the location identifier includes receiving a customer account identifier and the identifier of the beacon device via a network from the mobile device 
Shanmugam teaches mobile device 110 approaches the store, the geo-fencing application 310 running on the device 110 receives either the MAC ID value transmitted by the access point 130 or the beacon ID transmitted by the beacon 120a. At step 858, the customer checks in either manually, in response to the welcome message or automatically. At step 860 the mobile device enters the store and reads the beacon ID of the beacon 120b, including the UUID, major value and minor value. The mobile device then sends the beacon ID to the geo-fencing application 215 at step 862 and the application, at step 864 returns information on zone 1 covered by beacon 120b.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shanmugam so that product information and instructions may be sent to the user mobile in the zone defined by the beacon.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to §101, Applicant argued that the use of the presence data to generate and transmit messages to customers relies upon a practical application.
It is respectfully submitted that according to the new 2019 Guideline, limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vanda
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and VandaMemo
As can be seen, the generation and transmitting of messages based on the presence data do not satisfy any of the above criteria as the claimed invention does not make any improvement to the functioning of a computer, or to any other technology or technical field.  Furthermore, the claimed invention does not apply the judicial exception with, or by use of, a particular machine. These limitations are more akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
With respect to §103, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887